Daneorth, J.
The single question involved in this case, is the duration of the right of possession of the plaintiff to the premises in question. The lease, in language too clear to admit of doubt, gives it to her " for and during said term. ” The " said term ” is defined but once in the lease, and then in a previous sentence, as being " for and during their natural life. ” The *205lessees are two. The pronoun is in the plurai and must include both of them. The noun life is in the singular, and refers to the life of the one as much as to the other, and must, therefore, be taken separately rather than jointly. If the lease is to terminate upon the death of one only, the full meaning of the language has not been exhausted. There is still one life included in the word " their ” which has not ceased, and it must, therefore, follow that the lease has not terminated.
There is no intimation in this, or any other part of the lease, that it was to be terminated as to one before the other. It provides for one single term, whole and undivided. It can not cease as to one until it does as to both, and can not as to both until the whole life included in the plural pronoun has ceased.
If there were any doubt about this interpretation from the language used, it would be removed when we consider the circumstances under which the lease was made, and especially the object to be accomplished by it. The plaintiff was the original owner of the land, and under some contract obligation to support her co-lessee. In consideration of the conveyance, the defendant agreed to support both lessees, not during the life of one, but that of both, and the object of the' lease clearly is to secure the performance of that obligation. But if it ceases at the death of one, it fails to perform the purpose for which it was given, and instead, becomes an instrument of injustice, if not of fraud.

Exceptions overruled.

Peters, C. J., Virgin, Emery, Poster and Haskell, JJ., concurred.